DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-5, 10, 11, 13-19, 24, 25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hanno Jaspers, “ Fast and Robust B-Spline Terrain Estimation for Off-road Navigation with Stereo Vision” (hereafter Hanno) (See IDS). 
 	Regarding claims 1 and 14, Hanno discloses a method for determining a condition of a surface in the environment of a transportation vehicle, the method comprising: 
generating three-dimensional surface coordinates of the surface by a sensor arrangement (see, Fig.2 , the 3D points using stereo image processing, page 141, II. A. 3D sensing system), 
obtaining an approximation of the curvature contour of the surface in at least one direction based on the three-dimensional surface coordinates (page 142, and Fig. 2 left column, C. B-Spline surface fitting discloses The terrain is modeled as a rational b-spline surface and Terrain slopes and curvatures can be directly computed using the surface derivatives, Fig. 2 discloses data accumulation of 3D points and terrain model fitting, right column discloses B-spline theory and algorithms, including the used method for weighted least-squares surface approximation) and
 carrying out a classification of the three-dimensional surface coordinates based on the curvature contour and/or vertical separations of the approximation of the curvature contour from the three-dimensional surface coordinates to characterize the condition of the surface (see., fig. 2, obstacle and drivability post processing discloses terrain slope, C. B-spline surface fitting, see, page 143, left column, Terrain slopes and curvatures can be directly computed using the surface derivatives. B-spline theory and algorithms, including the used method for weighted least-squares surface approximation, D. Obstacle & Drivability Post-Processing Based on the estimated surface model and the obstacle probabilities of the grid cells, several navigation relevant features are computed: Objects are extracted from clusters of cells with an obstacle probability above 0.5. Based on their convex hulls, an extended Kalman filter is used to track the objects. Terrain slopes are computed using the surface’s derivatives).

 	Regarding claims 3 and 17, Hanno further disclose the method, wherein an approximation of the curvature contour in the transverse direction is obtained based on the three-dimensional surface coordinates that extend in the transverse direction relative to a direction of travel of the transportation vehicle (see, Fig. 1 as shown, the surface co-ordinates shows here are in transverse direction in three dimensional, see, Fig. 2 the 3D sensing and terrain model fitting, C. B-spline surface fitting discloses Terrain slopes and curvatures can be directly computed using the surface derivatives. B-spline theory and algorithms, including the used method for weighted least-squares surface approximation, are extensively described in [8]), and the classification is carried out based on the curvature contour in the transverse direction (see, Fig. 2, terrain slope, II. Terrain mapping system discloses B-Spline fitting in order to extract the surface of the terrain, without any objects, like trees or cars. Information from previous time steps is included to yield a more robust surface).
 	Regarding claims 4 and 18, Hanno further discloses the method, wherein an approximation of the curvature contour of the entire surface is obtained based on the three-dimensional surface coordinates (II. Terrain mapping system discloses 3D sensing of the environment, for example with a stereo camera system. 2) Accumulation of 3D points in an advanced wrapping 2.5D grid. 3) B-Spline fitting in order to extract the surface of the terrain, without any objects, like trees or cars. Information from previous time steps is included to yield a more robust surface. 4) Object detection and terrain slope computation).


	Regarding claims 10 and 24, Hanno further discloses the method, wherein a roadway condition is ascertained based on the value of the scattering of the vertical separation of the approximation of the curvature contour from the surface coordinates (see, II. Terrain Mapping system in which terrain mapping algorithm is to robustly estimate the ground surface by quickly distinguishing between data points that belong to the surface (inliers) and those that do not (outliers), based on previous observations and a simple 2-pass surface fitting approach. The proposed terrain estimation algorithm, shown in fig. 2, consists of four main steps: 1) 3D sensing of the environment, for example with a stereo camera system. 2) Accumulation of 3D points in an advanced wrapping 2.5D grid. 3) B-Spline fitting in order to extract the surface of the terrain, without any objects, like trees or cars. Information from previous time steps is included to yield a more robust surface.4) Object detection and terrain slope computation.).
 	Regarding claims 11 and 25, Hanno further discloses the method, wherein three-dimensional surface coordinates are generated in temporal succession (see, I. Introduction, right column, we show that using temporal accumulation, a simple 2-pass surface fitting approach is sufficient to model the terrain as robustly as with the more computationally demanding iterative approach), and an approximation of the curvature contour is obtained (page 142, right column, 
 	Regarding claim 13, Hanno further discloses the method, wherein the three-dimensional surface coordinates are generated by a stereoscopic image (see, Fig. 2, stereo image processing).
 	Regarding claim 15, Hanno further discloses the device of claim 14, wherein the sensor arrangement includes a stereoscopic camera (see, Fig. 2, stereo image processing with the left and right camera).
 	Regarding claim 16, Hanno further discloses the device of claim 15, wherein the approximation of the curvature contour is carried out based on an approximating spline curve (page 142, C. B-spline surface fitting, right column, Terrain slopes and curvatures can be directly computed using the surface derivatives. B-spline theory and algorithms, including the used method for weighted least-squares surface approximation, are extensively described in [8]. ).

Allowable Subject Matter
6.	Claims 6-9, 12, 20-23, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung et al. (US 2017/0212522) discloses automatic guiding system for analyzing pavement curvature and method for the same.
	Stein et al. (US 2016/0325753) discloses road profile along a predicted path.
	Hartmann et al. (US 2015/0371095) discloses method and apparatus for determining road condition.
	Fritsch et al. (US 2013/0079990) discloses road terrain detection method and system for driver assistance system.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/8/2021